Citation Nr: 0506917	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-28 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's income was properly counted for the 
purpose of determining enrollment in, and access to, 
Department of Veterans Affairs (VA) medical care benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1956 to July 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of June 2003 by the 
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia.  Based on his household income/assets, 
the decision changed the veteran's health care eligibility so 
as to require that he make co-payments for VA medical care.  


FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is dependent on application of the law rather than on 
weighing of the evidence.

2.  The veteran is a nonservice-connected veteran with no 
other special eligibility attributes that might qualify him 
for an improved priority group enrollment.  

3.  The Health Eligibility Center obtained financial 
information which indicates that his income in 2001 was above 
the VA means test threshold.

4.  The Health Eligibility Center concluded that the 
veteran's income from the sale of stock and from a 401K plan 
constituted countable income for purposes of  determining 
enrollment in, and access to, VA medical care benefits.

5.  The veteran has not presented any evidence demonstrating 
that his income in later years was less than the income in 
2001.


CONCLUSIONS OF LAW

1.  The veteran's income was properly counted for the purpose 
of determining enrollment in, and access to, VA medical care 
benefits. 38 U.S.C.A. §§ 1521, 1722(f) (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2004)

2.  The VAMC appropriately changed the veteran's health care 
eligibility classification so as to require that he make co-
payments for VA medical care.  38 U.S.C.A. §§ 1705, 1706 
(West 2002); 38 C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The Board has reviewed the facts of this case in light of the 
VCAA.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  Prior to changing 
the veteran's status from non co-pay to co-pay, the Health 
Eligibility Center sent him a letter in May 2003 which 
notified him that the VA Health Eligibility Center had 
received information that the household income/assets which 
he had reported to the VA for Income Year 2001 did not agree 
with income reported by the Internal Revenue Service and the 
Social Security Administration.  He was advised that the 
purpose of the letter was to give him an opportunity to 
correct and verify his reported income and assets to ensure 
that the correct health care eligibility was established for 
him.  The letter explained that veterans with household 
income above established limits must pay a medical care co-
payment for service provided at a VA health care facility.  
He was instructed to compare the information shared by the 
IRS and SSA to his household income for that year.  He was 
told that he could provide an explanation and proof that the 
reported income was wrong and complete an income verification 
form.  An enclosure reflected that the income verification 
matching procedures had revealed earned income in the amount 
of $15,212, and unearned income from Social Security in the 
amount of $3258, plus income from a trust company in the 
amounts of $2703 and $3300, and additional income of $318 
from a corporation.  In addition, discussions in the decision 
letter of July 2003 and the statement of the case (SOC) 
issued in August 2003 informed him of the information and 
evidence needed to substantiate his claim and what evidence 
was of record, and complied with the VA's notification 
requirements.  A letter from the Health Eligibility Center 
dated in July 2003 included an enclosure setting forth the 
current income thresholds.  The SOC included a description of 
the issue on appeal, a summary of the adjudicative actions, a 
summary of the evidence, and an explanation of the reasons 
why the decision was made.  The Board concludes that the 
correspondence from the VA satisfied the duty to notify.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant declined the opportunity to have a 
hearing.  The Board does not know of any additional evidence 
which exists but has not been obtained.  For the reasons 
stated above, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

The Board further notes that the essential facts of this case 
are not in dispute, and the resolution depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
VCAA duty to assist and notify is harmless error.  See Valiao 
v. Principi, 17 Vet. App 229 (2003).  Further development and 
further expending of the VA's resources is not warranted.

II.  Factual Background

The veteran contends that the VAMC was wrong in changing his 
heath care eligibility status so as to require co-payments.  
He asserts that much of his income in 2001 was due to a one 
time payment from the sale of stock and cashing in a 401K 
plan.  He argues that such proceeds should not be considered 
as countable income when calculating his income for 
determining enrollment in, and access to, VA medical care 
benefits.

The veteran had active service from October 1956 to July 
1959.

The veteran applied for VA Health Benefits in October 2002.  
In the form, he indicated that he was married.  He did not 
list any other dependents.  He reported that in the previous 
calendar year he had income from employment in the amount of 
$3000, plus income from other sources amounting to $4983.  He 
also listed income by his spouse in the amount of $24,000.  
The Board notes that this amounts to a total income of 
$31,983.  He reported non-reimbursed medical exposes in the 
amount of $10,989.  

As was noted above, income verification matching procedures 
had revealed earned income to the veteran in the amount of 
$15,212, and unearned income from Social Security in the 
amount of $3258, from a trust company in the amounts of $2703 
and $3300, and additional income of $318 from a corporation.  
Thus, the income verification matching revealed income 
substantially higher than what the veteran had previously 
reported for both his wages and his other income.  

In an application for health benefits submitted by the 
veteran in June 2003 he reported having income from 
employment in the amount of $13,723, plus other income in the 
amount of $4983.  His spouse reportedly had income of 
$23,858.  A handwritten notation at the top of the form 
indicates that this was 2001 income.  He also reported having 
unreimbursed medical expenses of $7500.  


III.  Applicable Law and Regulations

Enrollment and provision of hospital and outpatient care to 
veterans is governed by 38 C.F.R. § 17.36 which provides as 
follows:

(a) Enrollment requirement for veterans. (1) Except as 
otherwise provided in §  17.37, a veteran must be enrolled 
in the VA healthcare system as a condition for receiving the 
'medical benefits package' set forth in § 17.38. 
Note to paragraph (a)(1): A veteran may apply to be enrolled 
at any time. (See §  17.36(d)(1).) 
(2) Except as provided in paragraph (a)(3) of this section, 
a veteran enrolled under this section and who, if required 
by law to do so, has agreed to make any applicable co-
payment is eligible for VA hospital and outpatient care as 
provided in the "medical benefits package" set forth in 
§ 17.38. 
Note to paragraph (a)(2): A veteran's enrollment status will 
be recognized throughout the United States. 
(3) A veteran enrolled based on having a disorder associated 
with exposure to a toxic substance or radiation, for a 
disorder associated with service in the Southwest Asia 
theater of operations during the Gulf War, or any illness 
associated with service in combat in a war after the Gulf 
War or during a period of hostility after November 11, 1998, 
as provided in 38 U.S.C. 1710(e), is eligible for VA care 
provided in the "medical benefits package" set forth in 
§ 17.38 for the disorder. 
(b) Categories of veterans eligible to be enrolled. The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority: 
(1) Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-connected 
disabilities or unemployability. 
(2) Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-connected 
disabilities. 
(3) Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on one or 
more service-connected disabilities; veterans who were 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 U.S.C. 
1151; veterans whose entitlement to disability compensation 
is suspended pursuant to 38 U.S.C. 1151, but only to the 
extent that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement described 
in 38 U.S.C. 1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt of military 
retired pay; and veterans receiving compensation at the 10 
percent rating level based on multiple noncompensable 
service-connected disabilities that clearly interfere with 
normal employability. 
(4) Veterans who receive increased pension based on their 
need for regular aid and attendance or by reason of being 
permanently housebound and other veterans who are determined 
to be catastrophically disabled by the Chief of Staff (or 
equivalent clinical official) at the VA facility where they 
were examined. 
(5) Veterans not covered by paragraphs (b)(1) through (b)(4) 
of this section who are determined to be unable to defray 
the expenses of necessary care under 38 U.S.C. 1722(a). 
(6) Veterans of the Mexican border period or of World War I; 
veterans solely seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness 
associated with service in combat in a war after the Gulf 
War or during a period of hostility after November 11, 1998, 
as provided and limited in 38 U.S.C. 1710(e); and veterans 
with 0 percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis. 
(7) Veterans who agree to pay to the United States the 
applicable co-payment determined under 38 U.S.C. 1710(f) and 
1710(g) if their income for the previous year constitutes 
"low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 
of the previous calendar year. For purposes of this 
paragraph, VA will determine the income of veterans (to 
include the income of their spouses and dependents) using 
the rules in §§ 3.271, 3.272, 3.273, and 3.276. After 
determining the veterans' income and the number of persons 
in the veterans' family (including only the spouse and 
dependent children), VA will compare their income with the 
current applicable "low-income" income limit for the public 
housing and section 8 programs in their area that the U.S. 
Department of Housing and Urban Development publishes 
pursuant to 42 U.S.C. 1437a(b)(2). If the veteran's income 
is below the applicable "low-income" income limits for the 
area in which the veteran resides, the veteran will be 
considered to have "low income" for purposes of this 
paragraph. To avoid a hardship to a veteran, VA may use the 
projected income for the current year of the veteran, 
spouse, and dependent children if the projected income is 
below the "low income" income limit referenced above. This 
category is further prioritized into the following 
subcategories: 
(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment; 
(ii) Nonservice-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(7)(i) of this section; and 
(iv) Nonservice-connected veterans not included in paragraph 
(b)(7)(ii) of this section. 
(8) Veterans not included in priority category 4 or 7, who 
are eligible for care only if they agree to pay to the 
United States the applicable co-payment determined under 38 
U.S.C. 1710(f) and 1710(g). This category is further 
prioritized into the following subcategories: 
(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment; 
(ii) Nonservice-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(8)(i) of this section; and 
(iv) Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section. 
(c) Federal Register notification of eligible enrollees. (1) 
It is anticipated that on or before August 1 of each year 
the Secretary will announce in paragraph (c)(2) of this 
section which categories of veterans are eligible to be 
enrolled. As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section. The preamble to a Federal Register document 
announcing which priority categories are eligible to be 
enrolled must specify the projected number of fiscal year 
applicants for enrollment in each priority category, 
projected healthcare utilization and expenditures for 
veterans in each priority category, appropriated funds and 
other revenue projected to be available for fiscal year 
enrollees, and results -- projected total expenditures for 
enrollees by priority category. The determination should 
include consideration of relevant internal and external 
factors, e.g., economic changes, changes in medical 
practices, and waiting times to obtain an appointment for 
care. Consistent with these criteria, the Secretary will 
determine which categories of veterans are eligible to be 
enrolled based on the order of priority specified in 
paragraph (b) of this section. 
(2) Unless changed by a rulemaking document in accordance 
with paragraph (c)(1) of this section, VA will enroll all 
priority categories of veterans set forth in §  17.36(b) 
beginning January 17, 2003 except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date, are not eligible to be enrolled. 
(d) Enrollment and disenrollment process -- (1) Application 
for enrollment. A veteran may apply to be enrolled in the VA 
healthcare system at any time. A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility. Veterans applying based on inclusion in 
priority categories 1, 2, 3, 6, and 8 do not need to 
complete section II, but must complete the rest of the form. 
Veterans applying based on inclusion in priority category 4 
because of their need for regular aid and attendance or by 
being permanently housebound need not complete section II, 
but must complete the rest of the form. Veterans applying 
based on inclusion in priority category 4 because they are 
catastrophically disabled need not complete section II, but 
must complete the rest of the form, if: they agree to pay to 
the United States the applicable co-payment determined under 
38 U.S.C. 1710(f) and 1710(g); they are a veteran of the 
Mexican border period or of World War I or a veteran with a 
0 percent service-connected disability who is nevertheless 
compensated; their catastrophic disability is a disorder 
associated with exposure to a toxic substance or radiation, 
or with service in the Southwest Asia theater of operations 
during the Gulf War as provided in 38 U.S.C. 1710(e); or 
their catastrophic disability is an illness associated with 
service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998, as provided in 
38 U.S.C. 1710(e). All other veterans applying based on 
inclusion in priority category 4 because they are 
catastrophically disabled must complete the entire form. 
Veterans applying based on inclusion in priority category 5 
must complete the entire form. Veterans applying based on 
inclusion in priority category 7 must complete the entire 
form except for section IIE. VA form 10-10EZ is set forth in 
paragraph (f) of this section and is available from VA 
medical facilities. 
(2) Action on application. Upon receipt of a completed VA 
Form 10-10EZ, a VA network or facility director, or the 
Deputy Under Secretary for Health for Operations and 
Management or Chief, Health Administration Service or 
equivalent official at a VA medical facility, or Director, 
Health Eligibility Center, will accept a veteran as an 
enrollee upon determining that the veteran is in a priority 
category eligible to be enrolled as set forth in 
§ 17.36(c)(2). Upon determining that a veteran is not in a 
priority category eligible to be enrolled, the VA network or 
facility director, or the Deputy Under Secretary for Health 
for Operations and Management or Chief, Health 
Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
will inform the applicant that the applicant is ineligible 
to be enrolled. 
(3) Placement in enrollment categories. (i) Veterans will be 
placed in priority categories whether or not veterans in 
that category are eligible to be enrolled. 
(ii) A veteran will be placed in the highest priority 
category or categories for which the veteran qualifies. 
(iii) A veteran may be placed in only one priority category, 
except that a veteran placed in priority category 6 based on 
a specified disorder or illness will also be placed in 
priority category 7 or priority category 8, as applicable, 
if the veteran has previously agreed to pay the applicable 
co-payment, for all matters not covered by priority category 
6. 
(iv) A veteran who had been enrolled based on inclusion in 
priority category 5 and became no longer eligible for 
inclusion in priority category 5 due to failure to submit to 
VA a current VA Form 10-10EZ will be changed automatically 
to enrollment based on inclusion in priority category 6 or 8 
(or more than one of these categories if the previous 
principle applies), as applicable, and be considered 
continuously enrolled. To meet the criteria for priority 
category 5, a veteran must be eligible for priority category 
5 based on the information submitted to VA in a current VA 
Form 10-10EZ. To be current, after VA has sent a form 10-
10EZ to the veteran at the veteran's last known address, the 
veteran must return the completed form (including signature) 
to the address on the return envelope within 60 days from 
the date VA sent the form to the veteran. 
(v) Veterans will be disenrolled, and reenrolled, in the 
order of the priority categories listed with veterans in 
priority category 1 being the last to be disenrolled and the 
first to be reenrolled. Similarly, within priority 
categories 7 and 8, veterans will be disenrolled, and 
reenrolled, in the order of the priority subcategories 
listed with veterans in subcategory (i) being the last to be 
disenrolled and first to be reenrolled. 
(4) Automatic enrollment. Notwithstanding other provisions 
of this section, veterans who were notified by VA letter 
that they were enrolled in the VA healthcare system under 
the trial VA enrollment program prior to October 1, 1998, 
automatically will be enrolled in the VA healthcare system 
under this section if determined by a VA network or facility 
director, or the Deputy Under Secretary for Health for 
Operations and Management or Chief, Health Administration 
Service or equivalent official at a VA medical facility, or 
Director, Health Eligibility Center, that the veteran is in 
a priority category eligible to be enrolled as set forth in 
§ 17.36(c)(2). Upon determining that a veteran is not in a 
priority category eligible to be enrolled, the VA network or 
facility director, or the Deputy Under Secretary for Health 
for Operations and Management or Chief, Health 
Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
will inform the veteran that the veteran is ineligible to be 
enrolled. 
(5) Disenrollment. A veteran enrolled in the VA health care 
system under paragraph (d)(2) or (d)(4) of this section will 
be disenrolled only if: 
(i) The veteran submits to a VA medical center or the VA 
Health Eligibility Center, 1644 Tullie Circle, Atlanta, 
Georgia 30329, a signed document stating that the veteran no 
longer wishes to be enrolled; or 
(ii) A VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
determines that the veteran is no longer in a priority 
category eligible to be enrolled, as set forth in 
§ 17.36(c)(2); or 
(iii) A VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
determines that the veteran has been enrolled based on 
inclusion in priority category 5 or priority category 7; 
determines that the veteran was sent by mail a VA Form 10-
10EZ; and determines that the veteran failed to return the 
completed form to the address on the return envelope within 
60 days from receipt of the form. VA Form 10-10EZ is set 
forth in paragraph (f) of this section. 
(6) Notification of enrollment status. Notice of a decision 
by a VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
regarding enrollment status will be provided to the affected 
veteran by letter and will contain the reasons for the 
decision. The letter will include an effective date for any 
changes and a statement regarding appeal rights. The 
decision will be based on all information available to the 
decisionmaker, including the information contained in VA 
Form 10-10EZ. 
(e) Catastrophically disabled. For purposes of this section, 
catastrophically disabled means to have a permanent severely 
disabling injury, disorder, or disease that compromises the 
ability to carry out the activities of daily living to such 
a degree that the individual requires personal or mechanical 
assistance to leave home or bed or requires constant 
supervision to avoid physical harm to self or others. This 
definition is met if an individual has been found by the 
Chief of Staff (or equivalent clinical official) at the VA 
facility where the individual was examined to have a 
permanent condition specified in paragraph (e)(1) of this 
section; to meet permanently one of the conditions specified 
in paragraph (e)(2) of this section by a clinical evaluation 
of the patient's medical records that documents that the 
patient previously met the permanent criteria and continues 
to meet such criteria (permanently) or would continue to 
meet such criteria (permanently) without the continuation of 
on-going treatment; or to meet permanently one of the 
conditions specified in paragraph (e)(2) of this section by 
a current medical examination that documents that the 
patient meets the permanent criteria and will continue to 
meet such criteria (permanently) or would continue to meet 
such criteria (permanently) without the continuation of on-
going treatment. 
(1) Quadriplegia and quadriparesis (ICD-9-CM Code 344.0x: 
344.00, 344.01, 344.02, 344.03, 344.04, 3.44.09), paraplegia 
(ICD-9-CM Code 344.1), blindness (ICD-9-CM Code 369.4), 
persistent vegetative state (ICD-9-CM Code 780.03), or a 
condition resulting from two of the following procedures 
(ICD-9-CM Code 84.x or associated V Codes when available or 
Current Procedural Terminology (CPT) Codes) provided the two 
procedures were not on the same limb: 
(i) Amputation through hand (ICD-9-CM Code 84.03 or V Code 
V49.63 or CPT Code 25927); 
(ii) Disarticulation of wrist (ICD-9-CM Code 84.04 or V Code 
V49.64 or CPT Code 25920); 
(iii) Amputation through forearm (ICD-9-CM Code 84.05 or V 
Code V49.65 or CPT Codes 25900, 25905); 
(iv) Disarticulation of forearm (ICD-9-CM Code 84.05 or V 
Code V49.66 or CPT Codes 25900, 25905); 
(v) Amputation or disarticulation through elbow. (ICD-9-CM 
Code 84.06 or V Code V49.66 or CPT 24999); 
(vi) Amputation through humerus (ICD-9-CM Code 84.07 or V 
Code V49.66 or CPT Codes 24900, 24920); 
(vii) Shoulder disarticulation (ICD-9-CM Code 84.08 or V 
Code V49.67 or CPT Code 23920); 
(viii) Forequarter amputation (ICD-9-CM Code 84.09 or CPT 
Code 23900); 
(ix) Lower limb amputation not otherwise specified (ICD-9-CM 
Code 84.10 or V Code V49.70 or CPT Codes 27880, 27882); 
(x) Amputation of great toe (ICD-9-CM Code 84.11 or V Code 
V49.71 or CPT Codes 28810, 28820); 
(xi) Amputation through foot (ICD-9-CM Code 84.12 or V Code 
V49.73 or CPT Codes 28800, 28805); 
(xii) Disarticulation of ankle (ICD-9-CM Code 84.13 or V 
Code V49.74 or CPT 27889); 
(xiii) Amputation through malleoli (ICD-9-CM Code 84.14 or V 
Code V49.75 or CPT Code 27888); 
(xiv) Other amputation below knee (ICD-9-CM Code 84.15 or V 
Code V49.75 or CPT Codes 27880, 27882); 
(xv) Disarticulation of knee (ICD-9-CM Code 84.16 or V Code 
V49.76 or CPT Code 27598); 
(xvi) Above knee amputation (ICD-9-CM Code 84.17 or V Code 
V49.76 or CPT Code 27598); 
(xvii) Disarticulation of hip (ICD-9-CM Code 84.18 or V Code 
V49.77 or CPT Code 27295); and 
(xviii) Hindquarter amputation (ICD-9-CM Code 84.19 or CPT 
Code 27290). 
(2)(i) Dependent in 3 or more Activities of Daily Living 
(eating, dressing, bathing, toileting, transferring, 
incontinence of bowel and/or bladder), with at least 3 of 
the dependencies being permanent with a rating of 1, using 
the Katz scale. 
(ii) A score of 10 or lower using the Folstein Mini-Mental 
State Examination. 
(iii) A score of 2 or lower on at least 4 of the 13 motor 
items using the Functional Independence Measure. 
(iv) A score of 30 or lower using the Global Assessment of 
Functioning. 

When evaluating entitlement to hospital and medical care, 
determination of income is determined in the same manner as 
when a determination is made when calculating income for 
pension purposes under section 1521.  See 38 U.S.C.A. 
§ 1722(f).   

The statute and VA regulations provide that "annual income" 
as defined by statute and applicable regulation, includes 
payments of any kind from any source, unless explicitly 
exempted by statute or regulation. 38 U.S.C. § 1503; 38 
C.F.R. § 3.271; see also 38 C.F.R. § 3.272 (setting forth 
exclusions from income).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718 
(West 1991), child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.

V.  Analysis

The veteran is a nonservice-connected veteran with no other 
special eligibility attributes that might qualify him for an 
improved priority group enrollment.  He provided financial 
information which indicates that his income is above the VA 
means test threshold.  In this regard, the Board notes that 
the revised application for heath benefits submitted by the 
veteran indicates a net income (after deduction of 
unreimbursed medical expenses) of $35,064.  This exceeded the 
threshold of $29,168 for a veteran with one dependent which 
was set forth in the letter to the veteran dated in July 
2003.  Therefore, the VAMC appropriately place him in a 
priority group which requires co-payments. 

With respect to the computation of income, in general, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272.  Proceeds received from a pension plan or retirement 
account are not included in the list of "Exclusions from 
income" noted in 38 C.F.R. § 3.272.  The regulations clearly 
contemplate the inclusion of a retirement payment as income. 
See Hermogenes v. Brown, 9 Vet App 75 (1996).  Similarly, 
Social Security income is not excluded.  Therefore, the RO 
was correct in counting all of the sources of income.  

With respect to the any implied argument that the decision by 
the VA is invalid because it violates a contract made by the 
Federal Government at the time the veteran enlisted in 
service, the Board notes that this argument has previously 
been considered and rejected by Federal Courts.  See Schism 
v. United States, 239 F.3d 1280 (Fed. Cir. 2001) (in which 
the United States Court of Appeals for the Federal Circuit 
held that certain military retirees are not entitled to free 
lifetime health care based on implied-in-fact contracts 
premised on promises made when they joined the service that 
they would receive free lifetime medical care for themselves 
and their dependents).  Accordingly, the Board concludes that 
the veteran's income was properly counted for the purpose of 
determining enrollment in, and access to, VA medical care 
benefits.


ORDER

The veteran's income was properly counted for the purpose of 
determining enrollment in, and access to, VA medical care 
benefits.  The appeal is denied.




	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


